ON REHEARING
We now agree that there is no showing that as of the filing of this suit on September 16, 1980 defendant acted without probable cause in declining to pay workers’ compensation benefits for an accident two years earlier. Wage-replacement benefits had terminated on plaintiff’s return to work for the same employer less than three months after that accident, and plaintiff was still working for the same employer. Medical benefits had last been claimed and paid over a year and a half before the suit. Defendants were certainly entitled to a determination of causal connection and of the question of whether this was a case of partial disability, whose prescriptive period under the statute is three years rather than one year.
But as of December 8, when those questions were resolved in plaintiff’s favor, the medical expenses should also have been paid, and this suit should not have had to go to trial. The only basis for refusing the medical payments was the plea of prescription, which we hold to be without support under the clear wording of the amended statute. Defendants did not have probable cause, after December 8, 1980, to refuse medical benefits.
We erred, however, in awarding attorney’s fees for all services related to this litigation. We reduce our award to $1,000 as fees for services in collecting medical benefits by the trial and appeal of this lawsuit after December 8, 1980.
Original decree reinstated but attorney’s fees amended to $1,000.
AMENDED.